UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05133) Exact name of registrant as specified in charter:	Putnam High Income Securities Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2013 Date of reporting period:	May 31, 2013 Item 1. Schedule of Investments: Putnam High Income Securities Fund The fund's portfolio 5/31/13 (Unaudited) CORPORATE BONDS AND NOTES (40.3%) (a) Principal amount Value Basic materials (3.2%) Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) $40,000 $43,400 ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) 95,000 117,706 ArcelorMittal sr. unsec. unsub. notes 7 1/2s, 2039 (France) 90,000 90,450 Ashland, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 65,000 66,381 Ashland, Inc. 144A sr. unsec. notes 4 3/4s, 2022 90,000 91,913 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 215,000 231,663 Axiall Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2023 10,000 10,050 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 35,000 37,538 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 65,000 66,625 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 140,000 154,350 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 (Mexico) 100,000 106,000 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 115,000 124,775 Eagle Spinco, Inc. 144A company guaranty sr. unsec. notes 4 5/8s, 2021 15,000 15,113 Edgen Murray Corp. 144A company guaranty sr. notes 8 3/4s, 2020 60,000 62,550 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 35,000 35,525 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 160,000 169,200 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 75,000 79,125 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 150,000 152,625 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 65,000 65,650 HD Supply, Inc. company guaranty sr. unsec. sub. notes 10 1/2s, 2021 55,000 57,269 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 155,000 182,125 HD Supply, Inc. 144A sr. unsec. notes 7 1/2s, 2020 165,000 174,900 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 40,000 41,600 Hexion U.S. Finance Corp. 144A sr. notes 6 5/8s, 2020 30,000 31,200 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 65,000 66,138 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 90,000 93,938 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC 144A company guaranty sr. notes 8 7/8s, 2018 45,000 46,969 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 150,000 167,625 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 35,000 38,675 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 105,000 106,050 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 120,000 109,800 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (Luxembourg) EUR 105,000 138,257 Inmet Mining Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 (Canada) $25,000 25,500 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 160,000 184,400 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 55,000 62,013 Momentive Performance Materials, Inc. company guaranty sr. notes 10s, 2020 45,000 48,488 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 5,000 5,375 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 65,000 68,900 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 35,000 36,120 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 110,000 122,925 Nufarm Australia Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 35,000 36,663 PolyOne Corp. 144A sr. unsec. notes 5 1/4s, 2023 85,000 87,338 PQ Corp. 144A sr. notes 8 3/4s, 2018 80,000 85,200 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 85,000 94,563 Ryerson, Inc./Joseph T Ryerson & Son, Inc. 144A company guaranty sr. notes 9s, 2017 85,000 91,800 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 55,000 61,188 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 65,000 65,488 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 60,000 66,300 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 100,000 110,250 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2022 20,000 21,800 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2019 25,000 27,188 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2023 10,000 10,400 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 135,000 152,888 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2020 110,000 108,075 USG Corp. sr. unsec. notes 9 3/4s, 2018 80,000 94,200 Weekley Homes, LLC/Weekley Finance Corp. 144A sr. unsec. notes 6s, 2023 110,000 114,400 Weyerhaeuser Co. sr. unsec. unsub. debs. 7 1/8s, 2023 (R) 65,000 80,772 Capital goods (2.6%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 175,000 187,688 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 270,000 308,475 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 100,000 139,836 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 $35,000 38,588 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 80,000 84,000 Ball Corp. company guaranty sr. unsec. notes 4s, 2023 25,000 24,000 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 70,000 76,650 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 130,000 150,150 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 (PIK) 125,000 130,313 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 65,000 67,925 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 50,000 58,750 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 170,000 192,100 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 15,000 16,913 Crown Americas LLC/Crown Americas Capital Corp. IV 144A company guaranty sr. unsec. notes 4 1/2s, 2023 70,000 68,425 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 90,000 95,513 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 130,000 140,075 Exide Technologies sr. notes 8 5/8s, 2018 (In default) (NON) 110,000 70,950 GrafTech International, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 105,000 109,200 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 85,000 92,650 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 245,000 321,179 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 40,000 42,500 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 70,000 69,038 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 12,000 13,560 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 200,000 206,000 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 170,000 181,900 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 200,000 216,000 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 60,000 60,900 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 120,000 126,000 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 50,000 54,125 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 100,000 109,000 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 25,000 26,813 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 155,000 163,913 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 145,000 158,050 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 140,000 152,775 Triumph Group, Inc. 144A sr. unsec. notes 4 7/8s, 2021 90,000 91,800 Communication services (5.9%) Adelphia Communications Corp. escrow bonds zero %, 2014 235,000 1,763 Adelphia Communications Corp. escrow bonds zero %, 2013 20,000 150 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 75,000 81,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 140,000 163,100 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 35,000 39,638 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 40,000 45,200 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 145,000 155,875 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 50,000 50,125 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 70,000 77,875 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 35,000 37,625 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 40,000 39,200 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 115,000 122,906 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 25,000 25,844 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 8 3/8s, 2020 20,000 21,250 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 10,000 10,238 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 120,000 126,300 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2017 665,000 771,400 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 110,000 117,568 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 10,000 10,688 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 160,000 159,600 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 45,000 48,825 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 80,000 81,000 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 65,000 72,638 CyrusOne LP / CyrusOne Finance Corp. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 35,000 37,363 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 200,000 213,000 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 165,000 171,600 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 120,000 134,550 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 185,000 195,638 Equinix, Inc. sr. unsec. notes 7s, 2021 60,000 66,900 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 35,000 40,775 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 80,000 91,600 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 150,000 172,688 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 30,000 31,500 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 130,000 142,025 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 145,000 162,038 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 95,000 104,381 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 50,000 52,063 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 348,000 368,184 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 215,000 230,050 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 265,000 278,581 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 80,000 88,200 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 85,000 93,500 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 20,000 21,650 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 100,000 105,250 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 55,000 60,775 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 85,000 92,438 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 125,000 136,250 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 145,000 153,338 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 120,000 125,700 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 (Mexico) 20,000 20,200 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 (Mexico) 25,000 22,500 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 (Mexico) 100,000 83,500 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 11 3/8s, 2019 (Luxembourg) 35,000 38,763 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 95,000 92,388 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 160,000 182,000 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 80,000 82,000 Quebecor Media, Inc. 144A sr. unsec. notes 7 3/8s, 2021 (Canada) CAD 75,000 79,895 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 $90,000 97,513 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 115,000 132,113 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 65,000 75,621 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 36,000 39,420 SBA Telecommunications, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 35,000 36,400 Sprint Capital Corp. company guaranty 6 7/8s, 2028 260,000 260,000 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 130,000 149,825 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 325,000 351,000 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 95,000 111,150 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 60,000 65,100 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 225,000 273,375 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 195,000 199,875 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 6 7/8s, 2021 (Canada) CAD 75,000 80,648 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 $90,000 98,775 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 65,000 70,525 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 205,000 231,138 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) 80,000 83,400 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Luxembourg) (PIK) 144,229 152,162 Windstream Corp. company guaranty sr. unsec. notes 6 3/8s, 2023 55,000 54,313 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 35,000 37,975 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2013 95,000 95,713 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 65,000 74,750 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 75,000 80,625 Consumer cyclicals (8.5%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 15,000 16,800 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 50,000 27,750 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 135,000 103,950 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 65,000 55,575 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 130,000 150,150 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 228,000 228,285 American Media, Inc. 144A notes 13 1/2s, 2018 18,955 18,197 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 50,000 54,250 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 40,000 45,950 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 35,000 37,975 Beazer Homes USA, Inc. company guaranty sr. notes 6 5/8s, 2018 90,000 97,538 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 60,000 66,600 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 15,000 16,200 Beazer Homes USA, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2023 50,000 52,938 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 150,000 150,939 Bon-Ton Department Stores, Inc. (The) 144A notes 8s, 2021 30,000 30,788 Boyd Gaming Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 60,000 65,100 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 130,000 139,100 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 100,000 108,000 Building Materials Corp. 144A sr. notes 7s, 2020 45,000 48,150 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 50,000 53,375 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 40,000 43,300 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 150,000 167,438 Burlington Holdings, LLC/Burlington Holding Finance, Inc. 144A sr. unsec. notes 9s, 2018 (PIK) 40,000 40,650 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 27,000 16,740 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 8 1/2s, 2020 90,000 85,500 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 205,000 214,225 Caesars Entertainment Operating Co., Inc. 144A company guaranty sr. notes 9s, 2020 365,000 351,313 Carmike Cinemas, Inc. company guaranty notes 7 3/8s, 2019 55,000 60,638 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 80,000 87,800 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 20,000 22,200 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 60,000 60,000 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 50,000 50,000 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 45,000 50,063 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 200,000 226,000 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 50,000 56,100 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 30,000 30,450 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 60,000 67,050 Cinemark USA, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2023 15,000 14,944 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty notes 10 3/4s, 2017 182,970 199,437 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty sr. notes 7 5/8s, 2016 60,000 63,750 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 120,000 119,100 Clear Channel Communications, Inc. 144A company guaranty sr. notes 9s, 2019 255,000 256,275 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 230,000 244,375 Clear Channel Worldwide Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 100,000 105,500 CST Brands, Inc. 144A company guaranty sr. unsec. notes 5s, 2023 145,000 146,450 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 95,000 97,375 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 110,000 128,425 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 72,000 78,840 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 165,000 176,138 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 (R) 30,000 30,525 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 200,000 226,252 General Motors Financial Co., Inc. 144A sr. unsec. notes 4 1/4s, 2023 45,000 43,875 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 75,000 80,250 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 155,000 157,863 Griffey Intermediate, Inc. / Griffey Finance Sub LLC 144A sr. notes 7s, 2020 $105,000 106,313 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 85,000 93,713 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 37,000 39,590 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 150,000 154,125 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 95,000 106,638 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 65,000 64,675 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 75,000 82,125 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 90,000 97,200 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 165,000 192,638 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 45,000 47,869 K Hovnanian Enterprises, Inc. 144A company guaranty notes 9 1/8s, 2020 30,000 33,975 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 70,000 77,175 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 130,000 148,850 L Brands, Inc. sr. notes 5 5/8s, 2022 50,000 53,500 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 75,000 81,000 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 220,000 243,650 Lennar Corp. 144A company guaranty sr. unsec. notes 5s, 2022 40,000 40,000 LIN Television Corp. company guaranty sr. unsec. notes 6 3/8s, 2021 40,000 42,600 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 210,000 232,050 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 68,000 78,167 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) (NON) 200,000 14,000 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 130,000 144,300 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 90,000 89,775 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 185,000 211,131 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 100,000 110,000 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 75,000 81,750 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 70,000 82,775 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 65,000 74,750 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 25,000 27,063 Michaels Stores, Inc. company guaranty notes 11 3/8s, 2016 147,000 153,800 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 (PIK) 292,907 314,509 Navistar International Corp. sr. notes 8 1/4s, 2021 189,000 194,670 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 140,000 147,350 Neiman-Marcus Group, Inc. (The) company guaranty sr. notes 7 1/8s, 2028 140,000 145,600 New Academy Finance Co., LLC/New Academy Finance Corp. 144A sr. unsec. notes 8s, 2018 (PIK) 110,000 113,438 Nexstar Broadcasting, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 100,000 106,500 Nexstar Broadcasting, Inc./Mission Broadcasting, Inc. company guaranty sr. notes 8 7/8s, 2017 105,000 114,188 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 40,000 44,000 Nielsen Finance, LLC/Nielsen Finance Co. 144A sr. unsec. notes 4 1/2s, 2020 60,000 60,300 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 140,000 155,400 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 35,000 38,325 Owens Corning company guaranty sr. unsec. notes 9s, 2019 38,000 48,450 Penske Automotive Group, Inc. 144A company guaranty sr. sub. notes 5 3/4s, 2022 95,000 100,106 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 65,000 71,013 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 (PIK) 60,000 61,650 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 35,000 36,619 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 140,000 162,575 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 80,000 90,000 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 25,000 29,000 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 35,000 38,413 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 25,000 28,313 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 120,000 136,800 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2025 45,000 44,775 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 (FWC) 45,000 45,113 Rent-A-Center, Inc. 144A sr. unsec. notes 4 3/4s, 2021 75,000 74,063 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 85,000 93,500 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 135,000 156,600 RSI Home Products, Inc. 144A company guaranty notes 6 7/8s, 2018 100,000 103,500 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 60,000 52,800 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 200,000 224,500 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 100,000 110,250 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 40,000 39,800 Sinclair Television Group, Inc. 144A sr. notes 6 1/8s, 2022 45,000 46,913 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 80,000 80,400 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 5/8s, 2022 5,000 5,400 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 10,000 10,750 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 95,000 102,125 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 20,000 20,100 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 21,000 23,310 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 45,000 45,338 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 119,000 132,685 Tempur-Pedic International, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 10,000 10,788 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 110,000 116,463 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 120,000 113,700 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 (PIK) 30,050 31,102 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 30,000 30,975 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 110,000 119,075 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 115,000 125,925 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 7 5/8s, 2018 60,000 66,000 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 (PIK) 95,000 97,732 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 210,000 223,125 Consumer staples (2.8%) Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 35,000 40,994 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 30,000 32,663 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A sr. unsec. notes 5 1/2s, 2023 45,000 45,450 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 60,000 60,000 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 75,000 84,750 Carrols Restaurant Group, Inc. company guaranty sr. notes 11 1/4s, 2018 30,000 33,863 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 120,000 128,700 Claire's Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 30,000 31,350 Claire's Stores, Inc. 144A sr. notes 9s, 2019 140,000 157,850 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 30,000 29,475 Constellation Brands, Inc. company guaranty sr. unsec. notes 3 3/4s, 2021 10,000 9,750 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 145,000 167,113 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 50,000 56,125 Corrections Corp. of America 144A sr. unsec. notes 4 5/8s, 2023 (R) 30,000 30,450 Corrections Corp. of America 144A sr. unsec. notes 4 1/8s, 2020 (R) 25,000 25,094 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 130,000 145,925 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 80,000 92,200 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 95,000 107,231 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 235,000 264,375 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 105,000 116,944 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 135,000 133,988 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 45,000 48,938 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 60,000 65,175 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 50,000 52,750 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 110,000 150,285 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $60,000 64,500 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 40,000 43,900 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 135,000 144,788 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 65,000 68,900 Landry's Inc. 144A sr. unsec. notes 9 3/8s, 2020 150,000 163,125 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 58,000 62,930 Michael Foods, Inc. company guaranty sr. unsec. notes 9 3/4s, 2018 55,000 61,325 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 50,000 55,688 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 135,000 145,800 Revlon Consumer Products Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 140,000 142,450 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 40,000 45,850 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 65,000 66,788 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 250,000 258,750 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 95,000 107,231 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 35,000 39,375 RSC Equipment Rental, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 35,000 38,763 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 90,000 102,375 Spectrum Brands Holdings, Inc. company guaranty sr. notes 9 1/2s, 2018 205,000 226,781 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 110,000 121,825 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 165,000 185,831 Wells Enterprises, Inc. 144A sr. notes 6 3/4s, 2020 45,000 48,263 Energy (5.6%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 45,000 47,700 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 35,000 37,450 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 165,000 162,938 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 45,000 40,275 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 75,000 67,500 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 196,000 203,350 Atlas Pipeline Partners LP / Atlas Pipeline Finance Corp. 144A company guaranty sr. notes 6 5/8s, 2020 35,000 37,188 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 60,000 64,275 Aurora USA Oil & Gas Inc., 144A sr. notes 9 7/8s, 2017 90,000 99,000 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 225,000 245,250 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 85,000 97,325 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 125,000 138,125 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 85,000 94,775 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 30,000 31,200 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 115,000 120,750 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 110,000 115,500 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 120,000 130,950 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 65,000 66,544 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 50,000 51,625 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 105,000 60,900 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 215,000 237,575 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 130,000 139,100 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 205,000 212,175 Continental Resources, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 45,000 45,450 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 230,000 247,250 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 7 1/8s, 2022 40,000 42,800 CrownRock LP/CrownRock Finance, Inc. 144A sr. unsec. notes 7 1/8s, 2021 60,000 61,800 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 95,000 106,163 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 65,000 71,338 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 200,000 199,000 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 75,000 79,500 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 85,000 89,675 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 80,000 78,400 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 244,000 259,860 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 185,000 190,088 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 105,000 111,563 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 265,000 269,638 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 10,000 10,750 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 130,000 139,750 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 60,000 65,400 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 135,000 136,688 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 175,000 196,875 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 40,000 44,000 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 160,000 181,200 Linn Energy LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 115,000 117,013 Linn Energy LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 6 1/4s, 2019 90,000 90,675 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) 45,000 39,600 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 75,000 77,625 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 55,000 56,375 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) (NON) 120,000 98,400 Murray Energy Corp. 144A company guaranty sr. notes 8 5/8s, 2021 10,000 10,325 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 95,000 101,650 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 90,000 93,375 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 170,000 176,800 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 65,000 70,363 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 120,000 130,102 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 90,000 92,925 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 90,000 102,600 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 10,000 10,775 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 85,000 90,950 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 190,000 194,750 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 175,000 195,563 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 40,000 42,400 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 50,000 54,125 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 45,000 45,675 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 135,000 148,500 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 35,000 35,088 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 185,000 206,275 Sabine Pass LNG LP 144A sr. notes 6 1/2s, 2020 45,000 47,138 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 245,000 255,413 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 30,000 30,900 Seven Generations Energy Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 40,000 41,800 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 100,000 105,500 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 55,000 58,988 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 50,000 54,625 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 20,000 22,000 Suburban Propane Partners LP/Suburban Energy Finance Corp. sr. unsec. notes 7 3/8s, 2021 83,000 89,433 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 25,000 26,875 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 95,000 100,700 Whiting Petroleum Corp. company guaranty notes 7s, 2014 90,000 92,700 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 71,000 89,233 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 40,000 43,100 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 145,000 154,063 Financials (4.2%) A-S Co-Issuer Subsidiary, Inc./A-S Merger Sub., LLC 144A sr. unsec. notes 7 7/8s, 2020 115,000 121,325 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 70,000 69,650 Air Lease Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2020 55,000 56,238 Air Lease Corp. sr. unsec. notes 6 1/8s, 2017 95,000 102,363 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 90,000 99,049 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 65,000 71,500 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 60,000 71,400 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 65,000 75,888 Ally Financial, Inc. unsec. sub. notes 8s, 2018 65,000 76,050 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 100,000 131,000 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRN notes 5.919s, perpetual maturity (Spain) 50,000 47,000 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 35,000 37,800 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 160,000 169,760 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 20,000 19,950 CIT Group, Inc. sr. unsec. notes 5s, 2022 100,000 106,500 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 80,000 86,200 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 75,000 80,625 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 135,000 151,875 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 185,000 200,263 Citigroup, Inc. unsec. sub. notes 4 3/4s, 2019 EUR 40,000 52,175 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 $45,000 44,775 CNO Financial Group, Inc. 144A company guaranty sr. notes 6 3/8s, 2020 65,000 70,850 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 110,000 108,350 Dresdner Funding Trust I 144A bonds 8.151s, 2031 240,000 255,600 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 175,000 183,750 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB bonds 6.071s, perpetual maturity (Jersey) 75,000 68,438 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 135,000 151,515 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 60,000 58,424 Hub International Ltd. 144A company guaranty sr. notes 8 1/8s, 2018 20,000 21,350 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 240,000 254,400 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 80,000 87,200 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 120,000 128,400 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 45,000 46,800 International Lease Finance Corp. sr. unsec. unsub. notes 4 5/8s, 2021 40,000 39,600 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 70,000 75,600 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 9s, 2017 (R) 85,000 98,600 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. FRN notes 7s, 2037 30,000 31,350 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 75,000 89,625 Lloyds TSB Bank PLC jr. sub. FRN notes Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 100,000 232,828 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) $50,000 55,250 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 65,000 71,175 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 85,000 91,056 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 9 5/8s, 2019 30,000 34,350 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2020 100,000 109,500 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. unsub. notes 9 5/8s, 2019 20,000 22,800 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 50,000 51,000 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 75,000 80,063 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 50,000 52,875 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 85,000 91,163 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 160,000 168,000 Onex USI Acquisition Corp. 144A sr. unsec. notes 7 3/4s, 2021 120,000 125,100 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 95,000 110,438 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 75,000 85,313 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 120,000 122,100 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 60,000 67,200 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 (In default) (NON) 200,000 216,500 Royal Bank of Scotland PLC (The) jr. sub. FRN notes Ser. MTN, 7.64s, perpetual maturity (United Kingdom) 100,000 96,500 Royal Bank of Scotland PLC (The) jr. unsec. sub. FRB bonds 7.648s, perpetual maturity (United Kingdom) 265,000 278,913 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 290,000 321,900 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 295,000 305,694 Springleaf Finance Corp. 144A sr. unsec. notes 6s, 2020 55,000 53,075 Health care (3.0%) Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 60,000 62,550 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 135,000 138,152 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 95,000 103,788 Biomet, Inc. 144A sr. unsec. notes 6 1/2s, 2020 130,000 136,825 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 130,000 139,263 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 100,000 147,616 CDRT Holding Corp. 144A sr. unsec. notes 9 1/4s, 2017 (PIK) $140,000 143,850 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 95,000 99,513 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 40,000 44,000 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) 200,000 229,500 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 100,000 109,000 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 70,000 75,250 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 95,000 104,263 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 215,000 234,350 HCA, Inc. sr. notes 6 1/2s, 2020 355,000 401,150 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 30,000 35,025 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 190,000 204,013 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 100,000 104,500 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 50,000 52,875 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 (PIK) 50,000 53,625 Jaguar Holding Co.II/ Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 120,000 136,950 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 180,000 197,100 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 65,000 67,600 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 95,000 106,400 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 70,000 76,300 Service Corporation International sr. notes 7s, 2019 50,000 54,000 Service Corporation International sr. notes 7s, 2017 65,000 74,263 Sky Growth Acquisition Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2020 200,000 212,500 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 85,000 91,375 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 80,000 83,200 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 131,119 131,775 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 85,000 91,800 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 225,000 249,188 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 1/2s, 2021 30,000 29,475 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 3/8s, 2021 95,000 92,150 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 80,000 89,400 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 20,000 21,550 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 45,000 48,038 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/4s, 2017 20,000 21,100 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 120,000 128,100 Technology (1.7%) Alcatel-Lucent USA, Inc. sr. unsec. unsub. notes 6.45s, 2029 25,000 20,063 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 65,000 54,600 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 215,000 200,488 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 36,350 37,441 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 20,000 20,600 Ceridian Corp. 144A sr. notes 8 7/8s, 2019 65,000 74,588 Ceridian Corp. 144A sr. unsec. notes 11s, 2021 125,000 143,750 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 100,000 108,750 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 205,000 223,963 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 180,000 190,800 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 145,000 152,975 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 80,000 81,800 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 85,000 82,238 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 84,000 94,920 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 49,000 54,023 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 155,000 168,563 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 60,000 67,650 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 55,000 64,488 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 45,000 50,231 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 25,000 27,156 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 446,000 419,240 SunGard Data Systems, Inc. 144A company guaranty sr. sub. notes 6 5/8s, 2019 70,000 73,675 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 95,000 104,500 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 120,000 131,100 Transportation (0.5%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 200,000 215,250 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 167,000 182,865 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 100,000 107,250 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 180,000 205,650 Watco Cos LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 90,000 94,725 Utilities and power (2.3%) AES Corp. (VA) sr. unsec. notes 8s, 2020 55,000 66,000 AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 85,000 99,663 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 145,000 169,650 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s, 2023 45,000 44,213 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 90,000 98,775 Calpine Corp. 144A sr. notes 7 1/4s, 2017 166,000 173,470 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 95,000 112,927 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 155,000 167,013 Dynegy Holdings Escrow, LLC escrow bonds 7 3/4s, 2019 175,000 219 El Paso Corp. sr. unsec. notes Ser. GMTN, 7.8s, 2031 100,000 111,375 El Paso Natural Gas Co. debs. 8 5/8s, 2022 40,000 54,199 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 122,000 138,928 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 125,000 142,344 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 293,000 332,189 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 155,000 177,863 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 45,000 48,488 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 35,000 39,025 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 195,000 221,325 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 (PIK) 65,000 68,575 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 40,000 39,431 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 100,000 113,000 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 180,000 203,400 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 25,000 29,188 NGPL PipeCo, LLC 144A sr. notes 9 5/8s, 2019 45,000 50,175 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 325,000 362,375 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 70,000 85,024 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 84,000 95,340 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 75,000 78,750 Regency Energy Partners 144A company guaranty sr. unsec. notes 4 1/2s, 2023 95,000 94,050 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 15,000 19,498 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 75,000 24,000 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 60,000 47,100 Total corporate bonds and notes (cost $57,963,479) CONVERTIBLE BONDS AND NOTES (32.0%) (a) Principal amount Value Basic materials (1.1%) CEMEX SAB de CV cv. unsec. sub. notes 4 7/8s, 2015 (Mexico) $725,000 $873,625 U.S. Steel Corp. cv. sr. unsec. notes 4s, 2014 730,000 749,163 Capital goods (2.4%) Covanta Holding Corp. cv. sr. unsec. notes 3 1/4s, 2014 670,000 877,700 General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 (STP) 740,000 917,600 Icahn Enterprises LP 144A cv. sr. unsec. notes FRN 4s, 2013 630,000 628,425 Owens-Brockway Glass Container, Inc. 144A cv. company guaranty sr. unsec. notes 3s, 2015 655,000 668,919 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 530,000 633,350 Communication services (2.0%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A cv. company guaranty sr. unsec. notes 8 1/4s, 2040 199,000 219,771 Equinix, Inc. cv. sr. unsec. sub. notes 4 3/4s, 2016 470,000 1,167,950 Leap Wireless International, Inc. cv. sr. unsec. notes 4 1/2s, 2014 857,000 870,926 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 6 1/2s, 2016 645,000 890,906 Powerwave Technologies, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2027 (In default) (NON) 1,160,000 2,900 Consumer cyclicals (8.4%) Callaway Golf Co. 144A cv. sr. unsec. bonds 3 3/4s, 2019 603,000 664,385 CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 397,000 438,685 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 881,000 1,608,376 Forest City Enterprises, Inc. cv. sr. unsec. notes 4 1/4s, 2018 732,000 838,598 Forestar Group, Inc. cv. sr. unsec. unsub. notes 3 3/4s, 2020 412,000 504,443 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 2,280,000 1,208,400 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/8s, 2023 503,000 835,609 Liberty Interactive, LLC 144A cv. sr. unsec. unsub. notes 3/4s, 2043 833,000 878,565 M/I Homes, Inc. cv. company guaranty sr. sub. notes 3s, 2018 400,000 431,250 MGM Resorts International Co. cv. company guaranty sr. unsec. notes 4 1/4s, 2015 1,350,000 1,534,781 Ryland Group, Inc. (The) cv. company guaranty sr. unsub. notes 1 5/8s, 2018 480,000 756,300 Standard Pacific Corp. cv. company guaranty sr. unsec. unsub. notes 1 1/4s, 2032 710,000 942,081 Toll Brothers, Inc. 144A cv. company guaranty sr. unsec. notes 1/2s, 2032 510,000 545,088 TRW Automotive, Inc. cv. company guaranty sr. unsec. notes 3 1/2s, 2015 195,000 428,942 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 622,000 1,223,785 Consumer staples (1.0%) Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 470,000 672,100 Vector Group Ltd. cv. sr. unsec. FRN notes 2 1/2s, 2019 740,000 859,325 Energy (3.6%) Chesapeake Energy Corp. cv. company guaranty sr. unsec. notes 2 1/4s, 2038 2,230,000 2,073,900 Cobalt International Energy, Inc. cv. sr. unsec. unsub. notes 2 5/8s, 2019 375,000 406,172 Endeavour International Corp. cv. company guaranty sr. unsec. unsub. notes 5 1/2s, 2016 280,000 162,225 Goodrich Petroleum Corp. cv. sr. unsec. unsub. notes 5s, 2029 865,000 860,675 Hornbeck Offshore Services, Inc. 144A cv. company guaranty sr. unsec. notes 1 1/2s, 2019 375,000 463,594 Peabody Energy Corp. cv. jr. unsec. sub. debs. 4 3/4s, 2041 875,000 753,047 Trico Marine Services, Inc. cv. sr. unsec. debs. 3s, 2027 (In default) (NON) 500,000 3,750 Vantage Drilling Co. cv. sr. unsec. unsub. notes 7 7/8s, 2042 615,000 744,150 Financials (4.1%) Ares Capital Corp. cv. sr. unsec. notes 5 3/4s, 2016 935,000 1,024,293 DFC Global Corp. 144A cv. sr. unsec. unsub. notes 3 1/4s, 2017 175,000 179,165 Hercules Technology Growth Capital, Inc. cv. sr. unsec. notes 6s, 2016 453,000 527,179 Jefferies Group, LLC cv. sr. unsec. notes 3 7/8s, 2029 825,000 920,391 Morgans Hotel Group Co. cv. sr. sub. notes 2 3/8s, 2014 (R) 799,000 775,030 PHH Corp. cv. sr. unsec. notes 4s, 2014 940,000 1,012,850 RAIT Financial Trust cv. sr. unsec. unsub. notes 7s, 2031 (R) 392,000 482,650 Starwood Property Trust, Inc. cv. sr. unsec. unsub. notes 4.55s, 2018 (R) 510,000 546,019 Walter Investment Management Corp. cv. sr. unsec. sub. notes 4 1/2s, 2019 835,000 906,497 Health care (2.7%) Accuray, Inc. cv. sr. unsec. notes 3 3/4s, 2016 694,000 659,734 Alere, Inc. cv. sr. unsec. sub. notes 3s, 2016 430,000 430,000 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2013 (China) (In default) (F) (NON) 763,000 61,040 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) (In default) (F) (NON) 445,000 31,150 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (zero %, 3/1/18) 2042 (STP) 1,075,000 1,109,938 Opko Health, Inc. 144A cv. sr. unsec. notes 3s, 2033 346,000 344,270 Sequenom, Inc. 144A cv. sr. unsec. notes 5s, 2017 615,000 703,406 Teleflex, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2017 625,000 860,156 Technology (6.7%) Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 794,000 815,835 Intel Corp. cv. jr. sub. notes 3 1/4s, 2039 500,000 652,500 Micron Technology, Inc. 144A cv. sr. unsec. notes 1 5/8s, 2033 1,875,000 2,384,766 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes Ser. B, 2 5/8s, 2026 490,000 578,813 Safeguard Scientifics, Inc. 144A cv. sr. unsec. notes 5 1/4s, 2018 1,600,000 1,768,000 SanDisk Corp. cv. sr. unsec. notes 1 1/2s, 2017 990,000 1,313,606 TeleCommunication Systems, Inc. cv. sr. unsec. notes 7 3/4s, 2018 1,490,000 1,471,375 TTM Technologies, Inc. cv. sr. unsec. notes 3 1/4s, 2015 540,000 543,402 Vishay Intertechnology, Inc. 144A cv. sr. unsec. notes 2 1/4s, 2041 745,000 705,422 Transportation (—%) Genco Shipping & Trading, Ltd. cv. sr. unsec. notes 5s, 2015 241,000 69,890 Total convertible bonds and notes (cost $46,892,069) CONVERTIBLE PREFERRED STOCKS (23.1%) (a) Shares Value Basic materials (0.6%) ArcelorMittal Ser. MTUS, $1.50 cv. pfd. (France) 41,185 $865,709 Smurfit-Stone Container Corp. (Escrow) zero % cv. pfd. (F) 65,720 657 Capital goods (1.4%) United Technologies Corp. $3.75 cv. pfd. 35,100 2,117,934 Communication services (1.1%) Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 28,570 1,348,161 Iridium Communications, Inc. 144A $7.00 cv. pfd. 4,095 409,500 Consumer cyclicals (3.5%) FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. (R) 45,325 1,183,889 General Motors Co. Ser. B, $2.375 cv. pfd. 38,435 1,880,913 Interpublic Group of Cos, Inc. (The) Ser. B, 5.25% cv. pfd. 910 1,134,656 Stanley Black & Decker, Inc. $4.75 cv. pfd. 8,717 1,142,799 Consumer staples (0.8%) Bunge, Ltd. $4.875 cv. pfd. 6,235 637,529 Post Holdings, Inc. 144A $3.75 cv. pfd. 5,894 635,845 Energy (1.4%) Apache Corp. Ser. D, $3.00 cv. pfd. 9,595 450,365 Chesapeake Energy Corp. 144A 5.75% cv. pfd. 1,617 1,774,658 Financials (9.5%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. (R) 28,010 779,028 AMG Capital Trust II $2.575 cv. pfd. 31,375 1,774,648 Bank of America Corp. Ser. L, 7.25% cv. pfd. 2,653 3,213,375 EPR Properties Ser. C, $1.44 cv. pfd. 51,300 1,223,187 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. (R) 20,775 1,347,778 Huntington Bancshares Ser. A, 8.50% cv. pfd. 844 1,144,380 MetLife, Inc. $3.75 cv. pfd. 29,905 1,592,740 OFG Bancorp 144A 8.75% cv. pfd. (Puerto Rico) 620 1,042,220 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 1,545 1,935,113 Wintrust Financial Corp. $3.75 cv. pfd. 10,190 556,374 Health care (0.7%) HealthSouth Corp. Ser. A, 6.50% cv. pfd. 895 1,109,632 Technology (0.2%) Unisys Corp. Ser. A, 6.25% cv. pfd. 4,588 269,832 Transportation (1.9%) Continental Financial Trust II $3.00 cv. pfd. 18,090 871,712 Genesee & Wyoming, Inc. $5.00 cv. pfd. 5,938 743,438 Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 88,585 1,272,249 Utilities and power (2.0%) AES Trust III $3.375 cv. pfd. 18,460 927,039 El Paso Energy Capital Trust I $2.375 cv. pfd. 1,069 63,606 NextEra Energy, Inc. $2.799 cv. pfd. 15,700 858,790 PPL Corp. $4.375 cv. pfd. 22,270 1,199,240 Total convertible preferred stocks (cost $30,756,753) COMMON STOCKS (1.1%) (a) Shares Value Air Methods Corp. 1,865 $69,826 CIT Group, Inc. (NON) 936 43,131 Citigroup, Inc. 5,036 261,822 Deepocean Group (Shell) (acquired 6/9/11, cost $131,921) (Norway) (RES) 9,082 136,230 DISH Network Corp. Class A 2,080 80,163 FelCor Lodging Trust, Inc. (NON) (R) 8,485 52,268 General Motors Co. (NON) 2,830 95,909 Gulfport Energy Corp. (NON) 2,512 119,797 Harry & David Holdings, Inc. (NON) 124 15,500 Healthways, Inc. (NON) 2,800 37,660 Huntsman Corp. 3,180 61,851 Kodiak Oil & Gas Corp. (NON) 11,230 98,599 LyondellBasell Industries NV Class A 1,045 69,649 Manitowoc Co., Inc. (The) 3,415 71,749 Newfield Exploration Co. (NON) 1,350 32,117 NII Holdings, Inc. (NON) 6,770 52,197 Quicksilver Resources, Inc. (NON) 4,455 9,890 Quintiles Transnational Corp. (NON) 877 38,623 Rite Aid Corp. (NON) 44,207 129,969 Terex Corp. (NON) 2,105 75,506 Trump Entertainment Resorts, Inc. (NON) 152 380 Vantage Drilling Co. (NON) 60,983 117,087 W.R. Grace & Co. (NON) 985 83,242 Total common stocks (cost $1,837,955) UNITS (0.9%) (a) Units Value Ashland, Inc. cv. jr. unsec. sub. debs. units 6 1/2s, 2029 1,540,000 $1,432,200 Total units (cost $1,269,401) PREFERRED STOCKS (0.3%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 146 $143,135 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 6,800 181,016 M/I Homes, Inc. $2.438 pfd. (NON) 2,490 61,877 Total preferred stocks (cost $347,144) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 $0.01 168,777 $1 Total warrants (cost $33,755) $1 SHORT-TERM INVESTMENTS (1.8%) (a) Shares Value Putnam Short Term Investment Fund 0.01% (AFF) 2,828,776 $2,828,776 Total short-term investments (cost $2,828,776) TOTAL INVESTMENTS Total investments (cost $141,929,332) (b) FORWARD CURRENCY CONTRACTS at 5/31/13 (aggregate face value $1,183,453) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Sell 7/17/13 $33,724 $34,331 $607 Barclays Bank PLC British Pound Sell 6/19/13 226,975 224,227 (2,748) Deutsche Bank AG Euro Sell 6/19/13 148,573 148,662 89 JPMorgan Chase Bank N.A. Canadian Dollar Sell 7/17/13 39,506 40,205 699 State Street Bank and Trust Co. Canadian Dollar Sell 7/17/13 149,352 151,976 2,624 UBS AG Euro Buy 6/19/13 9,879 9,871 8 WestPac Banking Corp. Canadian Dollar Sell 7/17/13 71,400 72,675 1,275 Euro Sell 6/19/13 501,223 501,506 283 Total Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound USD / $ United States Dollar Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes MTN Medium Term Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2012 through May 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $153,685,088. (b) The aggregate identified cost on a tax basis is $141,921,176, resulting in gross unrealized appreciation and depreciation of $15,912,762 and $4,792,532, respectively, or net unrealized appreciation of $11,120,230. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $136,230, or 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $4,399,844 $12,919,933 $17,319,777 $4,043 $— Putnam Short Term Investment Fund * — 10,670,367 7,841,591 418 2,828,776 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (FWC) Forward commitment, in part or in entirety. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $41,069 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $2,748 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $214,742 $— $— Capital goods 147,255 — — Communication services 132,360 — — Consumer cyclicals 148,177 380 — Consumer staples 129,969 15,500 — Energy 377,490 136,230 — Financials 304,953 — — Health care 146,109 — — Total common stocks — Convertible bonds and notes — 49,124,648 92,190 Convertible preferred stocks 2,117,934 33,388,405 657 Corporate bonds and notes — 61,917,402 — Preferred stocks — 386,028 — Units — 1,432,200 — Warrants — 1 — Short-term investments 2,828,776 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $2,837 $— Totals by level $— $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $5,585 $2,748 Equity contracts 1 — Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Forward currency contracts (contract amount) $1,200,000 Warrants (number of warrants) 170,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Income Securities Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 26, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 26, 2013
